                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA

        Plaintiff

        vs.                               CASE NO. 19-mj-704
                                                   14-cr-346 (FAB)(M)

(6) Xavier Doyle
  Trevor   Rodriguez-Casado
                  (1)

     Defendant
_______________________________

                              NOTICE TO MDC-GUAYNABO

           RE: DEFENDANT’S MEDICAL CONDITION AND/OR TREATMENT

       Please be advised that the above-captioned defendant is being or has been
treated and/or suffers from the following:
 Bullet in depression
 Anxiety,  right leg  and high blood pressure.




        Defendant informed he/she is taking the following medications:
 N/A.




                                         3th
        In San Juan, Puerto Rico, this 18th      day of        April,
                                                          June 2014     2019        .



                                                            s/Jesus J. Rodriguez
                                                          5HOLHI Courtroom Deputy
